

114 HR 6492 IH: Tax Benefit for Homeownership Clarification Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6492IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the mortgage interest deduction relating to
			 acquisition indebtedness for certain taxpayers.
	
 1.Short titleThis Act may be cited as the Tax Benefit for Homeownership Clarification Act. 2.Reduction in limitation on mortgage interest deduction relating to acquisition indebtedness for certain taxpayers (a)Acquisition indebtednessClause (ii) of section 163(h)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (ii)LimitationThe aggregate amount treated as acquisition indebtedness for any period shall not exceed— (I)$1,000,000 in the case of a joint return ($500,000 in the case of a married individual filing a separate return), and
 (II)the applicable amount in any other case. (iii)Applicable amountFor purposes of clause (ii)(II), the applicable amount is as follows:
						
							
									For taxable years—The applicable amount is—
								
									Beginning in calendar year 2017$900,000
									Beginning in calendar year 2018$800,000
									Beginning in calendar year 2019$700,000
									Beginning in calendar year 2020$600,000
									Beginning in or after calendar year 2021$500,000..
 (b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid or incurred after December 31, 2016.
			